Citation Nr: 1621055	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a disability rating of 20 percent for status post cervical fusion of C4 through C7, effective from November 1, 2010.

2.  Entitlement to restoration of a disability rating of 20 percent left upper extremity radiculopathy, effective from November 1, 2010.

3.  Entitlement to restoration of a disability rating of 20 percent right upper extremity radiculopathy, effective from November 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978, from October 1979 to April 1982, and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO reduced the Veteran's separate ratings for status post cervical fusion of C4 through C7 and right and left upper extremity radiculopathy from 20 percent to 10 percent each, effective November 1, 2010, based on examination findings showing an improvement in the disabilities. 
 
2.  The 20 percent ratings for the Veteran's status post cervical fusion of C4 through C7 and right and left upper extremity radiculopathy had been in effect since December 2007, which was less than five years.

3.  The RO complied with the procedural requirements for reducing the Veteran's ratings for status post cervical fusion of C4 through C7 and right and left upper extremity radiculopathy, to include providing proper notification of the proposal to reduce the disability ratings and providing the Veteran the opportunity for a hearing and to submit evidence.

4.  The medical examination used to reduce the disability ratings were as full and complete as that which served as the basis for the award of the separate 20 percent ratings in a July 2008 rating decision. 
 

CONCLUSIONS OF LAW

1.  Restoration of a disability rating of 20 percent for status post cervical fusion of C4 through C7 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5241 (2015).

2.  Restoration of a disability rating of 20 percent for left upper extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, DC 8710 (2015).

3.  Restoration of a disability rating of 20 percent for right upper extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, DCs 8516, 8710 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) and other Applicable Notice Requirements

Initially, the Board notes that this appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board concludes that the VCAA does not apply to the claims decided herein. 

The Board further concludes that VA has complied with the notification and due process requirements applicable to reduction of ratings as mandated by 38 C.F.R. § 3.105(e).  Specifically, an April 2010 letter advised the Veteran of the proposed reduction.  The Veteran requested and was granted an extension prior to the reduction (for a total of 90 days) in order to allow him additional time to gather and provide relevant evidence.  In the end, he failed to provide any additional evidence during this time period.  Following the rating decision that reduced the disability ratings, the Veteran's claims were readjudicated in a Statement of the Case (SOC).  The SOC informed the Veteran of the relevant laws and regulations, to include the rating criteria applicable to his disability.  Additionally, the Veteran was afforded the opportunity to testify in support of his claims at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claims.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims. Accordingly, the Board will proceed to a decision on the merits. 

Law and Analysis

The separate 20 percent ratings for the Veteran's status post cervical fusion of C4 through C7 and right and left upper extremity radiculopathy were awarded by the RO in a July 2008 rating decision, effective from December 10, 2007, and were reduced to 10 percent each, effective November 1, 2010, by the RO in the August 2010 rating decision. 

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e) (2015).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  Id.  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  Id.  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing,"  38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r) (2015). 

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Brown v. Brown , 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a net reduction of compensation payments currently being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his proper address of record of the contemplated action, furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  As discussed above, the notice requirements were complied with in this case.

The Veteran's service-connected status post cervical fusion of C4 through C7, was and is rated under DC 5241 for spinal fusion.  The left and right upper extremity radiculopathy disabilities were rated under DC 8710 for neuralgia of the upper radicular group.  The left upper extremity radiculopathy continues to be rated under DC 8710, but the right upper extremity radiculopathy currently is rated under DC 8516 for paralysis of the ulnar nerve.

Disabilities of the  cervical spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38  C.F.R. § 4.71a, DCs 5235-5243.  The General Rating Formula  for Diseases and Injuries of the Spine provides a 10 percent  disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle  spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body  fracture with loss of 50 percent or more of the height.  A  20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not  greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed  lordosis, or abnormal kyphosis.  A 30 percent disability  rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned  for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable  ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that  any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal  forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral  rotation are zero to 80 degrees.  The combined range of  motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and  right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the  combined range of motion.  See also Plate V, 38 C.F.R. §  4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus,  neurologic disease, or other factors not the result of  disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the  normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal  symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to  nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of  both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Spine conditions can also be rated under the criteria for  intervertebral disc syndrome, DC 5243.  DC 5243 provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome where incapacitating episodes  have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted where incapacitating episodes have a total  duration of at least 4 weeks but less than 6 weeks during the past 12 months.  "Incapacitating episodes" is defined in Note (1) as a period of acute signs and symptoms due to  intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allows the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45. 

Disability ratings for diseases of the peripheral nerves under DCs 8510, 8516, and the other diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2015).  DC 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals); mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, DC 8510.

DC 8610 provides a rating for neuritis of the upper radicular group.  DC 8710 provides a rating for neuralgia of the upper radicular group. 

Under DC 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a , DC 8516 (2015).  For incomplete paralysis, which is the case here, a 10 percent rating is assigned for a mild disability, a 30 percent rating is assigned for a "moderate" disability afflicting the minor, or dominant, hand, and a 40 percent rating is assigned for a "severe" disability afflicting the dominant hand.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

As discussed above, the Board has determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e); therefore, the Board must now determine whether the evidence of record supports such reductions.  The Board concludes that it does. 

Based on the findings of a May 2008 VA contract examination, in a July 2008 rating decision the Veteran's claims for entitlement to service connection for right and left upper extremity radiculopathy were granted and separate 20 percent ratings assigned, effective from December 10, 2007.  In addition, an increased rating from 10 percent to 20 percent for status post cervical fusion of C4 through C7 was granted, also effective from December 10, 2007.

As to the Veteran's increased rating for the cervical spine, the July 2008 rating decision noted that the May 2008 VA contract examination report included range of motion testing that showed 20 degrees of forward flexion, extension, and right and left lateral flexion.  Right and left rotation was to 40 degrees.  Pain onset was at the endpoint of the ranges of motion.  The combined range of motion was 160, which warranted a 20 percent disability rating.  The examination report also included the Veteran's reports of stiffness, lack of mobility, pain, and weakness in the neck.  He had difficulty sleeping due to the pain, but did not result in any incapacitation.  Joint function was additionally limited following repetitive motion due to pain, fatigue, weakness, lack of endurance, incoordination, and pain, but did not result in any further limitation of motion on testing.  Curvature of the spine was normal.  In addition, the rating decision noted that private treatment records recorded ongoing treatment for neck problems.  An October 2005 private treatment record included findings of cervical range of motion testing that showed reasonable tolerance, but with increased pain on extension compared to flexion.  

As to the right and left upper extremity radiculopathy, the July 2008 rating decision noted that the May 2008 VA contract examination report showed decreased strength in the shoulders and decreased sensory function in the upper arms.  Based on these findings, the RO concluded that separate 20 percent disability ratings were warranted based on incomplete paralysis of the shoulder and elbow movements.  The examination report also included the Veteran's reports of pain in the neck and shoulders that travelled down the arms.  The pain was a 9 out of 10.  He had difficulty sleeping due to the pain, but did not result in any incapacitation.  On testing, there was a sensory deficit in the bilateral shoulders and posterior arms.  There was motor weakness of 4 out of 5 in right shoulder abduction, but full 5 out of 5 strength in the left shoulder.  That said, later in the report the examiner specifically indicated that there was decreased muscle strength in both shoulders.

In addition, an October 2005 private treatment record included findings of diminished pinprick sensation in the C6 distribution bilaterally and hypoactive reflexes.  

As detailed in the February 2010 rating decision that proposed the reduction, the August 2010 rating reduction was based on the December 2009 VA contract examination findings of no evidence of cervical spinal muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of the limbs.  There was evidence of radiating pain down both arms, but no ankylosis of the spine.  Range of motion testing of the cervical spine showed 45 degrees of forward flexion, extension, and bilateral lateral flexion, as well as 40 degrees of bilateral lateral rotation.  Pain onset was at the endpoints of ranges of motion.  The combined range of motion was 240 degrees, which would warrant only a 10 percent rating.  Joint function was limited by pain following repetitive use, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  

With respect to the right and left upper extremity radiculopathy disabilities, the December 2009 VA contract examination found evidence of pain radiating down both arms.  Neurological examination revealed sensory deficits in the bilateral index and long fingers, most likely due to impairment of the median nerve that was affecting both sides of the body.  That said, motor function of the upper extremities was within normal limits.  Reflexes were normal.  In addition, the examination report included the Veteran's reports of numbness in his second and third fingers on both hands.

The Veteran argues that the ratings for the above disabilities should not be reduced.  In his August 2010 notice of disagreement, he argued that he was not satisfied with the December 2009 examiner and felt that she was not qualified to evaluate him.  As the Veteran has not provided any additional argument or reasoning in this regard, other than claiming that she spoke more about her own disabilities than his, and given that the Board may presume the competency of a medical examiner in the absence of concrete evidence to the contrary, the Board does not find the Veteran's argument to have merit and will not be discussed further.

It is important to note that, in addition to the relevant medical findings, the reductions were based upon the applicable rating criteria.  As noted above, the Veteran's neck disability is rated under DC 5241, the left upper extremity radiculopathy is rated under DC 8710, and the right upper extremity radiculopathy was initially rated under DC 8710 and changed to DC 8516 in the February 2010 and August 2010 rating decisions.

Having reviewed the record, the Board agrees with the ROs decision to reduce the disability ratings assigned for the Veteran's cervical spine and right and left upper extremity radiculopathy disabilities.  The objective evidence of record indicates a material improvement in the Veteran's disabilities. 

As to the cervical spine disability, the December 2009 VA contract examination showed significantly improved range of motion of the cervical spine.  Overall range of motion was 240 degrees, compared to 160 degrees in the May 2008 VA contract examination.  In each case, pain was at the endpoint of motion.  A 10 percent rating is warranted under DC 5241 for a combined range of motion greater than 170 degrees but not greater than 335 degrees.  In addition, the May 2008 VA contract examination found that joint function was additionally limited following repetitive motion due to pain, fatigue, weakness, lack of endurance, incoordination, and pain, but did not result in any further limitation of motion on testing.  By contrast, the December 2009 VA contract examination found that joint function was additionally limited only by pain and not fatigue, weakness, lack of endurance, or incoordination.  Again, repetitive motion testing did not result in further loss of motion.  The Veteran has intervertebral disc syndrome, but not bed rest prescribed by a physician sufficient to warrant a restoration of the 20 percent rating under DC 5243.  Finally, there was no evidence of cervical spinal muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of the limbs during the December 2009 examination.

The Board notes that the Veteran's functional loss as contemplated by the holding in DeLuca was considered.  38 C.F.R. §§ 4.40, 4.45.  As mentioned above, the assigned 10 percent disability rating is based on painful motion.  There is noted functional loss due to pain, but the pain does not result in any further loss of motion on repetitive motion testing.  During the appellate time period the Veteran had no muscle atrophy and retained normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems during the appellate time period.  As the Veteran's cervical spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the cervical spine can and is used regularly by the Veteran.  Consequently, the Board finds that a restoration of the 20 percent rating based on functional loss is not warranted.

As to the right and left upper extremity radiculopathy, the December 2009 examination found normal upper extremity muscle strength and sensory deficits in the bilateral index and long fingers.  By contrast, the May 2008 examination report documented decreased muscle strength in the bilateral shoulders, as well as sensory deficits.  The December 2009 VA contract examination report attributed the bilateral upper extremity neurological symptoms to problems with the median nerve.  Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  Similarly, a 10 percent rating is warranted under DC 8516 for mild incomplete paralysis of the ulnar nerve (the right upper extremity radiculopathy is rated under this DC).  The 10 percent rating for the left upper extremity radiculopathy is rated under DC 8710 for neuralgia and 38 C.F.R. § 4.124 limits ratings for neuralgia to, at most, moderate incomplete paralysis.  In this case, the RO correctly concluded that the Veteran did not have moderate incomplete paralysis, as his radiculopathy is limited to some mild sensory deficits in the extremities.  The May 2008 report documented decreased bilateral shoulder strength, but the December 2009 report included findings of normal bilateral upper extremity muscle strength, including in the shoulders.  A 20 percent rating for neuralgia manifesting in mild incomplete paralysis of the upper radicular group (DC 8510) is not warranted based on the December 2009 report findings, as there is no paralysis of shoulder or elbow movements with unaffected hand and wrist movements.  As noted, the primary problems experienced by the Veteran are in his hands and fingers, which precludes a rating based on paralysis of the upper radicular group.  

In summary, the Board finds that the reduction of the right and left upper extremity radiculopathy and cervical spine disability ratings from 20 percent to 10 percent each was proper.  Here, the competent evidence establishes that there was improvement and such improvement warranted reduction.  38 C.F.R. § 3.344.  

Extraschedular Considerations 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral upper extremity radiculopathy and cervical spine disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral upper extremity radiculopathy and cervical spine disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has neck pain with decreased range of motion and sensory problems in the bilateral upper extremities.  These are precisely the types of symptoms contemplated in the assigned 10 percent ratings. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted and that restoration of the 20 percent ratings is not warranted on an extraschedular basis.



ORDER

Restoration of a 20 percent rating for status post cervical fusion of C4 through C7 is denied.

Restoration of a 20 percent rating for left upper extremity radiculopathy is denied.

Restoration of a 20 percent rating for right upper extremity radiculopathy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


